Dismissed and Memorandum Opinion filed July 10, 2008







Dismissed
and Memorandum Opinion filed July 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00416-CV
____________
 
FARHAN QURESHI, Individually and
d/b/a RED & WHITE SNOOKER a/k/a RED & WHITE SNOOKER POOL HALL, and
METHAB CORPORATION, d/b/a RED & WHITE SNOOKER, a/k/a RED & WHITE
SNOOKER POOL HALL, Appellants
 
V.
 
GARDEN CITY BOXING CLUB, INC., as
Broadcast Licensee of the September 13, 2003, De La Hoya/Mosley Event, Appellee
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2006-78935
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed January 25, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On June
12, 2008, notification was transmitted to all parties of the Court's intent to
dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
10, 2008.
Panel consists of Justices Yates, Anderson, and Brown.